DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the U.S. Patent No. 10,939,382. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claim 1 of the instant application are encompassed by the limitations of the claim 1 of the U.S. Patent No. 10,939,382.

Listed the independent of the claim 1 of the instant application below:
1.  A method comprising: receiving, by a wireless device, downlink control information (DCI) comprising: 
           a plurality of power control commands for preempted resources; and 
           a plurality of sets of uplink preemption indicators, wherein each set of uplink preemption indicators: is associated with a power control command of the plurality of the power control commands; and
          indicates which one or more uplink resources, of a set of uplink resources, are preempted.

Listed the independent of the claim 1 of the U.S. Patent No. 10,939,382 below:
1.  A method comprising: receiving, by a wireless device, downlink control information (DCI) comprising: a plurality of uplink preemption indicators indicating uplink resources that are preempted; and  
           a plurality of power control commands associated with the uplink resources;  
          determining, based on a first power control command of the plurality of power control commands and a first uplink preemption indicator of the plurality of uplink preemption indicators, 
an adjusted transmission power associated with transmission, via at least one first resource of the uplink resources, of a first portion of uplink data;  
          transmitting, using the adjusted transmission power and via the at least one first resource, the first portion of the uplink data; and 
         dropping, based on a second power control command of the plurality of power control commands and a second uplink preemption indicator of the plurality of uplink preemption indicators, a scheduled transmission, of a second portion of the uplink data, associated with at least one second resource of the uplink resources.

Noted:
Applicant’s election of group I, Applicant request to examine together with group II (claims 10-14) and cancelled Group III (claim 15-20) filed on 03-23-2020. The groups I and II is examined together. In this case, the instant application on claim 1 is not claim from group III from restriction on 11-21-2020. 
So that the Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the U.S. Patent No. 10,939,382.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Islam (U.S. Pub. 2018/0035459).
Regrading claim 1, Islam (U.S. Pub. 2018/0035459) teaches a method comprising: receiving, by a wireless device (120), downlink control information (DCI) (page 5 18, par [0052, 0157]) (see downlink control information (DCI) message, receiving, by a first user equipment (UE)) comprising:
configuration parameters indicating uplink radio resources for the wireless device (120) (fig. 1, 10, page 1, par [0008, 0073]) (see indicating that uplink resources); receiving first downlink control information (DCI) (page 5 par [0052]) (see downlink control information (DCI) message) comprising: a first power control command associated with one or more preempted resources (fig. 1-2, 4-6, page 10, par [0084, 0087]) (see power control command may also be sent as part of the indication, an uplink preemption indication signal);  and an uplink preemption indicator indicating that at least one resource of the uplink radio resources is preempted (page 3, 10, par [0042, 0044, 0083-0084]) (see an uplink preemption indication signal, uplink resource); determining, based on the first power control command and the uplink preemption indicator (page 10, par [0083-0084, 0087]) (see power control command may 
also be sent as part of the indication, uplink preemption indication), an adjusted transmission power associated with transmission (fig. 3A-B, page 1, 3, 5, par [0006, 0013, 0044, 0052]) (see the UE to adjust a transmission parameter of the grant-based uplink transmission, the UE to reduce (adjust) the transmit power level), via the at least one resource (page 3, par [0044]) (see uplink resource), of a first portion of uplink data (page 1-3, par [0003, 0038-0039, 0044]) (see uplink data transmission); and transmitting, based on the adjusted transmission power and via the at least one resource, the first portion of the uplink data (fig. 4, page 1-3, 8, 17, par [0003, 0038-0039, 0044, 0070, 0099, 0154]) (see UEs transmitting grant-free traffic and each group is transmitting a different traffic type which may have different RRC configurations, and uplink transmission from a user equipment (UE); and transmitting, uplink data transmission ).
Regrading claim 1, Islam (U.S. Pub. 2018/0035459) teaches a method comprising: receiving, by a wireless device (120), downlink control information (DCI) (fig. 1, page 5 18, par [0052, 0157]) (see downlink control information (DCI) message, receiving, by a first user equipment (UE)) comprising: 
a plurality of power control commands for preempted resources (fig. 1-2, 4-6, page 10, par [0084, 0087-0088]) (see power control command may also be sent as part of the indication, an uplink preemption indication signal); and 
a plurality of sets of uplink preemption indicators (fig. 1-2, 4-6, page 3, 10, par [0044, 0084, 0087-0089]), wherein each set of uplink preemption indicators (fig. 1-2, 4-6, page 3, 10, par [0044, 0084, 0087-0089]) (see power control command may also be sent as part of the indication, an uplink preemption indication signal): is associated with a power control command of the plurality of the power control commands (page 10, par [0087-0088]) (see power control command may also be sent as part of the indication.  For example, the signaling can include an instruction to the UE to selectively reduce power over the indicated region.  For four quantized power levels, a four bit indication can be included);  and
 indicates which one or more uplink resources, of a set of uplink resources, are preempted (page 3, 10, par [0042-0044, 0083-0084]) (see an uplink preemption indication signal, uplink resource).

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648  
                                                                                                                                                                                                      February 18, 2022